COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-17-00075-CV


Weatherford Texas Hospital                 §    From the 236th District Court
Company, LLC d/b/a Weatherford
Regional Medical Center, Peggy
Gentzel, R.N., Alisha Bullard, R.N.,       §    of Tarrant County (236-285372-16)
and Bonnie Calhoun, R.N.

v.                                         §    November 2, 2017

Amy Lynn Laudermilt and Steven
Melton                                     §    Opinion by Justice Pittman


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the order of the trial

court is affirmed.

      It is further ordered that Appellants Weatherford Texas Hospital Company,

LLC d/b/a Weatherford Regional Medical Center, Peggy Gentzel, R.N., Alisha

Bullard, R.N., and Bonnie Calhoun, R.N. shall jointly and severally pay all of the

costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS

                                       By __/s/ Mark T. Pittman________________
                                          Justice Mark T.Pittman